DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake et al. (US 20120055249 A1, hereinafter Miyatake) in view of Shimada et al. (JP H09133708 A, hereinafter Shimada) and Ip (WO 9916129 A1).
As to claim 10, Miyatake teaches (see ¶99-100 and figs. 5A and 8, wherein ¶100 teaches that distances T1 and T2 between the mass 2 and fixed portions 10, 30 may be set to be substantially equal, and ¶99-100 teach that distances T1-T2 are defined when the mass 2 is at rest; the Examiner relies on an embodiment of Miyatake in which T1 and T2 are substantially equal and in which a respective stop element 35 is provided to each of levers 3 and 4, as shown in fig. 8) a micromechanical z-inertial sensor, comprising: 
at least one first seismic mass element 2; and 
torsion spring elements 20a (fig. 6 and ¶79-80 teach that each of connection points 11a-b and 16a-b has a respective torsion spring element 20a), 20b-d (fig. 7; ¶82 teaches that connection point 12b has a torsion spring 20d like connection point 13b) joined (either directly or indirectly) to the first seismic mass element, 
first torsion spring elements 20d (at each of connection points 12b, 13b) of the torsion spring elements being adjacent to a substrate 30 (¶87), and 
second torsion spring elements 20a (at each of connection points 11a-b) of the torsion spring elements being connected to the first seismic mass element; 
wherein each of the first torsion spring elements is joined to a respective one of the second torsion spring elements using a corresponding lever element (i.e. a respective lever element 3 and another respective lever element 4), each of the lever elements 3-4 being configured to strike against a stop element 35 (fig. 8 shows that each of levers 3 and 4 respectively has a stop element 35),

[AltContent: textbox (Extension area)][AltContent: textbox (Extension area)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Location of a second spring element 20a)][AltContent: arrow][AltContent: textbox (Location of a second spring element 20a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Location of a first spring element 20d)][AltContent: textbox (Location of a first spring element 20d)]
    PNG
    media_image1.png
    523
    664
    media_image1.png
    Greyscale

wherein each of the lever elements 3-4 has a overlap area (area of the lever in which the lever is overlapped by substrate 30) defined over an orthogonal distance between the first and second torsion spring elements 20d, 20a, so that a geometric lever ratio is specified (on lines 23-25 of pg. 7 of the instant specification, the phrase “geometric lever ratio” is defined as “a ratio between a distance of the two torsion spring elements 11a through 11n, 12a through 12n and an extension area V,” which is an extension length V shown in instant fig. 1; as shown in fig. 9 above, Miyatake’s levers each similarly have a ratio between a distance of respective first and second torsion spring elements and a respective extension area; therefore, Miyatake’s levers each have the claimed geometric lever ratio), by which a stop action of the lever element is parameterized (the stop action of each of lever elements 3-4 is inherently parameterized by their respective geometric lever ratios at least because the extension areas of the lever elements affects how far the seismic mass element 2 can travel before being stopped).
Miyatake does not explicitly teach that the first torsion spring elements are connected to the substrate 30 (¶86 teaches that the substrate 30 is a cover, but Miiyatake is silent has to whether the substrate 30 is physically connected to the torsion springs),
wherein each of the lever elements has two stop areas (fig. 8 of Miyatake shows that each of the levers has a single stop area, i.e. corner, being securely stopped by a stop element 35), so that a stop behavior of the micromechanical z-inertial sensor includes downward and upward stops as enabled by each of the lever elements.
Shimada teaches an accelerometer (title) comprising a movable element 53 that is stopped by stop elements (figs. 10-11) 60a-b in both of the upward and downward directions (in this case, since Miyatake’s levers 3-4 contact stop elements 35 for stopping purposes, Shimada’s stop elements 60a-b are analogous to Miyatake’s stop elements 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake such that stop elements are provided to prevent over-travel in both of the upward and downward directions, as taught by Shimada, so as to prevent stiction in both of the upward and downward directions (¶97 of Miyatake teaches that the levers 3-4 contact element 30 for anti-stiction purposes, meaning the modified Miyatake would have stiction prevention in both of the upward and downward directions).
Regarding the limitation of the first torsion spring elements being connected to the substrate,
Ip teaches an accelerometer (abstract) configured with cap elements 24-25 connected to the springs 23 of the accelerometer since the cap elements are physically attached parts of the accelerometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that the cover (element 30 of Miyatake) is a physically attached part of the accelerometer, as taught by Ip since such a modification would aid in the dimensional stability of the accelerometer since the cap is directly attached to the rest of the device.
Miyatake as modified teaches wherein the first torsion spring elements are connected to the substrate,
wherein each of the lever elements has two stop areas (fig. 8 of Miyatake shows that each of the levers has a single stop area, i.e. bottom corner, being securely stopped by a stop element 35; in the modified Miyatake, an upper corner of each of the levers is an additional stop area), so that a stop behavior of the micromechanical z-inertial sensor includes downward and upward stops as enabled by each of the lever elements.

Claim 17 is rejected similarly to claim 10 since the device of claim 10 would inherently be made by the method of claim 17.

As to claim 14, Miyatake teaches the limitations of the claim except wherein each of the lever elements 3-4 includes at least one respective knob element.
Miyatake teaches, in a further embodiment, wherein each of the lever elements 3-4 includes at least one respective knob element 45 (i.e. multiple knob elements 45 - fig. 17A and ¶137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that each lever has multiple knob elements as taught by the further embodiment of Miyatake so that “the anti-sticking characteristics can be improved” (¶137 of Miyatake).

As to claim 15, Miyatake teaches wherein a ratio between a distance of the first and second torsion spring elements and an extension area of each of the lever elements 3-4 is configured in a defined manner (see fig. 9 above, wherein the ratio is defined by the structure of Miyatake’s device).

As to claim 18, Miyatake teaches the limitations of the claim except wherein at least one knob element is situated on each of the lever elements 3-4. 
Miyatake teaches in a further embodiment that at least one knob element 45 is situated on each of the lever elements 3-4 (fig. 17A and ¶137 teach a plurality of knob elements 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that each lever has multiple knob elements as taught by the further embodiment of Miyatake so that “the anti-sticking characteristics can be improved” (¶137 of Miyatake).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake in view of Shimada and Ip as applied to claim 10 above and further in view of Reddi et al. (US 5831164 A, hereinafter Reddi).
As to claim 13, Miyatake as modified teaches the limitations of the claim except at least one second seismic mass element, the first seismic mass element, together with the second seismic mass element, being configured to be anti-parallel deflectable.
Reddi teaches the concept of a linear and angular accelerometer comprising two linear accelerometers 30, 35 (fig. 5) distanced equally from a point 40 such that when a rotational acceleration alpha is applied, each linear accelerometer deflects in opposite directions (col. 6 line 42 to col. 7 line 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified to have two linear accelerometers configured for detecting linear and angular acceleration as taught by Reddi so as to increase the usefulness of the apparatus.
Miyatake as modified teaches at least one second seismic mass element (of the second accelerometer, in light of Reddi), the first seismic mass element, together with the second seismic mass element, being configured to be anti-parallel deflectable (in the event of a rotational acceleration).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake in view of Shimada and Ip as applied to claim 10 above and further in view of Jia et al. (US 20140345380 A1, hereinafter Jia).
As to claim 16, Miyatake teaches wherein a stop surface (of stop element 35 corresponding to lever element 3) is provided on the substrate 30 (fig. 8).
Miyatake as modified does not teach wherein the stop surface is electrically insulated from the substrate, and wherein the substrate is at the same electrical potential as the stop element (it is noted that ¶87 of Miyatake teaches that the substrate 30 is made of silicon; however, since Miyatake is silent as to whether the silicon of the substrate 30 is doped, Miyatake is silent as to whether the substrate is conductive or insulative).
Jia teaches an accelerometer comprising stop elements 140, 145 (¶19) comprising stop surfaces (upward facing surfaces of the stop elements), the stop surfaces being electrically insulated from the substrate 110 (via an insulator 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that the stop elements are provided on top of an insulation layer as taught by Jia since such a modification would be a simple substitution of one method of mounting stop elements on a substrate for another for the predictable result that the proof mass is still successfully prevented from moving excessively. 
Ip further teaches wherein the cover layers 24-25 are conductive p-doped silicon (fig. 3, pg. 5 lines 10-11 and the paragraph bridging pgs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that the cover (element 30 of Miyatake) is made of conductive silicon since such a modification would be a simple substitution of one kind of silicon for another for the predictable result that acceleration is still successfully detected.
Miyatake as modified teaches wherein the substrate is at the same electrical potential as the stop element (since the substrate 30 of Miyatake was modified to be conductive, it is capable of being held at the same electrical potential as the stop element).
Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that the Office simply states “that it would have been obvious to try the combination asserted by the Office Action.”
Applicant’s argument is not persuasive because “obvious to try” rationale was not used in any of the reference combinations.

Applicant argues on pg. 7 that the Examiner used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues variously on pgs. 7-9 that the 103 rejections are improper. 
Applicant’s arguments are not persuasive at least because Applicant fails to point out any particular part of the Office Action with alleged faults. For example, Applicant traverses “any Official Notice” on the last two lines of pg. 8, but the Examiner did not take Official Notice.

Applicant argues on pg. 9 that new claim 8 does not add new matter and that claim 8 is allowable for including features having to do with a brake pedal, a driver and a turn signal. 
Applicant’s argument is not persuasive because claim 8 remains cancelled and the claims have none of the features cited by Applicant on pg. 9 with respect to alleged new claim 8.

Applicant’s arguments on pgs. 5-6 with respect to the amended portions of claims 10 and 17 have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853